Citation Nr: 0716129	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1969.  He died in January 1992.  The appellant in this matter 
is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to DEA benefits.  


FINDINGS OF FACT

1.  The veteran died in January 1992.  The death certificate 
shows that the immediate cause of his death was a stab wound 
to the chest.  

2.  At the time of his death, the veteran did not have any 
service-connected disabilities or any disabilities evaluated 
as total and permanent in nature resulting from a service-
connected disability.


CONCLUSION OF LAW

The statutory requirements for eligibility for Survivors' and 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3500, 3501, 5113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.807, 21.3020, 20.3121 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board acknowledges that the RO has not notified the 
appellant of the evidence needed to substantiate his claim 
for DEA benefits, as required by the VCAA.  However, as 
discussed below, the essential facts by which the present 
appeal must be decided are not in dispute.  The matter to be 
resolved is legal in nature, and its outcome is determined by 
the interpretation and application of the law and 
regulations, rather than by consideration of conflicting or 
disputed evidence.  The Court of Appeals for Veterans Claims 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002).  As it is the law, 
and not the facts, that are dispositive of the present 
appeal, the duties to notify and assist imposed by the VCAA 
are not applicable in this case, and no further action to 
comply with its provisions is required.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to VCAA notice has been satisfied, by showing 
that the essential fairness of the adjudication has not been 
affected.  Because the benefits sought cannot be granted as a 
matter of law, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Sanders, 
supra.

II.  Facts and Analysis

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of the issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2006).  

In this case, the appellant contends that, at the time of the 
veteran's death, the veteran was receiving VA disability 
benefits because of a stroke that was caused by an aneurism 
treated at the VA Medical Center in Houston, TX.  The 
appellant has asserted that, before his death, the veteran 
reported that he had suffered a severe fall from a mountain 
in service and continued to have headaches, which the 
appellant apparently believes led to the aneurism the veteran 
suffered after service.  

Review of the record shows that, at the time of his death, 
the veteran was indeed receiving non-service-connected 
pension for residual disabilities, including a seizure 
disorder and hypertension complications, which occurred as a 
result of an aneurysm.  However, those disabilities had not 
been found to be related to his military service, and thus 
were not service connected.  In addition, the record reflects 
that the veteran did not have disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death.  

In any event, the veteran's death certificate shows he died 
on January [redacted], 1992, as a result of a stab wound to his 
chest, and there are no additional disabilities or conditions 
listed as underlying cause(s) of his death.  Therefore, the 
Board finds that the veteran did not die of a service-
connected disability and, as noted, there is no evidence 
showing he had service connection in effect for any 
disabilities at the time of his death.  Accordingly, the 
appellant does not meet the eligibility criteria to receive 
education benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. 
§§ 3.807, 21.3021(a)(2)(i), (ii).  

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for Survivors' and 
Dependents' Educational Assistance benefits must be denied as 
a matter of law.  


ORDER

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


